Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OKLAHOMA

       T.D. WILLIAMSON, INC.,

                  Plaintiff,

       v.                                          Case No.: 20-CV-00571-GKF-JFJ

       FEDERAL INSURANCE COMPANY,

                  Defendant.

        DEFENDANT FEDERAL INSURANCE COMPANY’S MOTION FOR
         SUMMARY JUDGMENT AND OPENING BRIEF IN SUPPORT

            Defendant Federal Insurance Company (“Federal”), under Federal Rule

   of Civil Procedure 56, respectfully moves the Court for an order granting

   summary judgment in its favor on all claims of the plaintiff T.D. Williamson,

   Inc. (“TDW”).

                         INTRODUCTION AND SUMMARY

            The Oklahoma Supreme Court has long recognized in insurance cases

   that “exclusions are read seriatim; each exclusion eliminates coverage and

   operates independently against the general declaration of insurance coverage

   and all prior exclusions by specifying other occurrences not covered by the

   policy. Thus, subsequent exclusions can further limit or even remove a covered

   risk from the general declaration of insurance coverage.” 1


   1     Dodson v. St. Paul Ins. Co., 812 P.2d 372, 377 (Okla. 1991) (citing cases going
   back to 1928).
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 2 of 12




         Resisting this blackletter law, TDW asks this Court to ignore a

   subsequent exclusion because of an exception unique to a prior exclusion.

   Specifically, TDW would have the Court ignore a policy’s exclusion of claims

   “brought by an Insured Person in any capacity against an Insured” because

   a separate exclusion, of claims “brought by an Organization against an

   Insured Person,” has a “securityholder derivative action” exception. The latter

   exception – even if it could apply factually, which is denied – is immaterial

   because Federal has not relied upon, and still does not rely upon, the exclusion

   of claims “brought by an Organization” in denying coverage. Federal has

   denied coverage based solely on the exclusion for claims “brought by an Insured

   Person in any capacity.”

         TDW’s request to the Court has no support in the law. Federal therefore

   moves for summary judgment pursuant to Federal Rule of Civil Procedure 56.

              STATEMENT OF UNDISPUTED MATERIAL FACTS

   The Underlying Lawsuit

         1.    On September 6, 2016, Richard Williamson sued Donald Powell,

   Stephen Williamson, Barbara Bucholtz, Robert Sachse, Larry Bump, Jack

   Short, Charles Miller and Ronald Cohen (collectively, “Director Defendants”)

   in the District Court of Tulsa County, Oklahoma, in a case styled Richard B.

   Williamson v. Donald E. Powell, et al., Case No. CJ-2016-03196 (the




                                          2
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 3 of 12




   “Underlying Lawsuit”). 2 According to the original petition filed therein

   (“Petition”), Richard Williamson is a director of TDW and owns a majority of

   its voting common stock. 3 Each defendant is also a director of TDW. 4 Two of

   the Defendants—Barbara Bucholtz and Stephen Williamson—are also

   shareholders of TDW. 5 TDW itself is not a party to the Underlying Lawsuit. 6

             2.    The Petition alleges that the Director Defendants conspired to

   deprive Williamson of his controlling interest in TDW. 7 The Petition alleges

   claims for breach of fiduciary duty and duty of loyalty (Count I), declaratory

   judgment (Count II), and preliminary and permanent injunctive relief (Count

   III). 8

             3.    On May 11, 2017, Williamson filed a First Amended Petition (the

   “Amended Petition”) in the Underlying Lawsuit. 9 The Amended Petition added

   an additional Defendant Director and an additional claim for declaratory relief,



   2     Dkt. 2 at ¶¶ 1 and 9; Dkt. 2-1 (The cited documents, which have previously
   been filed with the Court, are not attached but rather referenced by their docket
   number in accordance with Section XIII(C) of the Court’s CM/ECF Administrative
   Guide of Policies and Procedures.)
   3         Dkt. 2-1 at ¶ 2.
   4         Id. at ¶¶ 3-10.
   5         Id. at ¶¶ 4-5.
   6         Id. at passim.
   7         Dkt. 2 at ¶ 10; Dkt. 2-1 at ¶¶ 1 and 16-18.
   8         Dkt. 2 at ¶ 10; Dkt. 2-1 at ¶¶ 24-34.
   9         Dkt. 2 at ¶ 12; Dkt. 2-2.


                                                 3
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 4 of 12




   which seeks to have certain actions of TDW’s Board of Directors declared null

   and void ab initio. 10 TDW was not a party to the Amended Petition.

          4.    The Underlying Lawsuit is ongoing. 11

   The Policy

          5.    Federal issued ForeFront Portfolio 3.0 policy number 8103-4400 to

   TDW for the period of September 20, 2015 to September 20, 2016. 12 (the

   “Policy”).   The Policy’s D&O coverage part provides, among other things,

   individual indemnified liability coverage under Insuring Clause (B) of the

   Directors & Officers and Entity Liability Coverage Part (the “D&O Coverage

   Part”). 13

          6.    The Policy is subject to a $10,000,000 limit of liability.14 Individual

   indemnified liability coverage under Insuring Clause (B) is subject to a

   $100,000 retention. 15

          7.    Insuring Clause (B) of the D&O Coverage Part requires Federal to

   “pay, on behalf of an Organization, Loss on account of a Claim first made

   against an Insured Person during the Policy Period . . . to the extent the



   10     Dkt. 2 at ¶ 13; Dkt. 2-2 at ¶ 2.
   11     Dkt. 2 at ¶ 17.
   12     Dkt. 2 at ¶ 19; Dkt. 2-5 through 2-10.
   13     Dkt. 2 at ¶¶ 21-22; Dkt. 2-5 at p. 27.
   14     Dkt. 2 at ¶ 19; Dkt. 2-5 at p. 26.
   15     Dkt. 2-5 at p. 26.


                                               4
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 5 of 12




   Organization indemnifies the Insured Person for such Loss as permitted or

   required by law.” 16

         8.     Section VIII(A) of the D&O Coverage Part gives Federal “the right

   and duty to defend any Claim covered by this Policy Part.” 17

         9.     Section IV of the D&O Coverage Part defines covered “Loss” to

   include (i) compensatory damages; (ii) punitive, exemplary or multiplied

   damages (subject to certain limitations); (iii) judgments, including pre-

   judgment and post-judgment interest; (iv) settlements; and (v) “Defense

   Costs.” 18

   The Policy’s IVI Exclusion

         10.    The Policy’s “Insured versus Insured” exclusion (“IVI Exclusion”),

   which is at the heart of the controversy before the Court, appears at Section

   V(A)(6) of the D&O Coverage Part, and states that:

                [Federal] shall not be liable for Loss on account of any
                Claim:
                                            ***
                (6)   Insured versus Insured
                                            ***
                      (c)    brought by an Insured Person in any
                             capacity against an Insured, except with
                             respect to a Claim:
                             (i)   for employment-related Wrongful Acts

   16    Dkt. 2 at ¶ 22; Dkt. 2-5 at p. 27 (emphasis omitted).
   17    Dkt. 2 at ¶ 23; Dkt. 2-6 at p. 5 (emphasis omitted).
   18    Dkt. 2 at ¶ 24; Dkt. 2-5 at p. 30 (emphasis omitted).


                                             5
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 6 of 12




                                      against an Insured Person;
                             (ii)     brought by an Employee, other than an
                                      Executive, in his or her capacity as a
                                      shareholder of an Organization;
                             (iii)    for contribution or indemnity arising
                                      from another Claim otherwise covered
                                      under this Policy;
                             (iv)     brought by an Executive who has
                                      ceased serving in his or her capacity as
                                      an Executive for at least one (1) year;
                                      or
                             (v)      brought by a whistleblower pursuant to
                                      any federal, state, local or foreign law
                                      against an Insured Person[.]19

         11.   TDW wants the Court to ignore the quoted language in favor of an

   entirely separate (in its operation) section of the exclusion for claims “brought

   by an Organization against an Insured Person,” which has a “securityholder

   derivative action” exception, but the Court should decline this request for

   reasons set out below.

   Federal’s Denials of Coverage

         12.   As acknowledged by TDW, Federal first denied coverage based on

   the IVI Exclusion on October 5, 2016. 20 Federal reiterated the denial on March

   22, 2019 21 and August 17, 2020. 22




   19    Dkt. 2 at ¶ 26; Dkt. 2-6 at p. 2 (emphasis added).
   20    Dkt. 2 at ¶¶ 28-29; Dkt. 2-11.
   21    Dkt. 2 at ¶ 34; Dkt. 2-14.
   22    Dkt. 2 at ¶ 34; Dkt. 2-15.


                                               6
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 7 of 12




                          SUMMARY JUDGMENT STANDARD

          Under Federal Rule of Civil Procedure 56(a), “[t]he court shall grant

   summary judgment if the movant shows that there is no genuine dispute as to

   any material fact and the movant is entitled to judgment as a matter of law.” 23

   A fact is “material” if it “might affect the outcome of the suit under the

   governing law.” 24 A dispute is “genuine” “if the evidence is such that a

   reasonable jury could return a verdict for the nonmoving party.” 25 “Factual

   disputes that are irrelevant or unnecessary will not be counted.” 26 Further, the

   nonmoving party “must do more than simply show that there is some

   metaphysical doubt as to the material facts.” 27 However, “at the summary

   judgment stage the judge's function is not himself to weigh the evidence and

   determine the truth of the matter but to determine whether there is a genuine

   issue for trial.” 28




   23      Smith v. American Nat’l Prop. and Cas. Co., No. 20-CV-00115-GKF-CDL, 2020
   WL 7635436, at *9 (N.D. Okla. Dec. 22, 2020) (Frizzell, J.) (quoting FED. R. CIV. P.
   56(a)).
   24     Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
   25     Id. (quoting Anderson, 477 U.S. at 248).
   26     Id. (quoting Anderson, 477 U.S. at 248).
   27    Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
   586 (1986)).
   28     Id. (quoting Anderson, 477 U.S. at 249).


                                             7
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 8 of 12




          A court must examine the factual record in the light most favorable to

   the party opposing summary judgment. 29 Summary judgment is appropriate

   only “if the pleadings, depositions, answers to interrogatories, and admissions

   on file, together with the affidavits, if any, show that there is no genuine issue

   as to any material fact and that the moving party is entitled to judgment as a

   matter of law.” 30

                            ARGUMENT & AUTHORITIES

   A.     The IVI Exclusion bars coverage for all claims brought by
          Richard Williamson against the other directors of TDW.

          The IVI Exclusion bars coverage for all claims in the Underlying

   Lawsuit. As a director of TDW, Richard Williamson is an “Insured Person”

   under the policy. 31 The Petition alleges that each of the Director Defendants is

   also a director of TDW, so the Director Defendants are also “Insureds” on the

   policy. 32

          Because the only claims in the underlying lawsuit are asserted by

   Richard Williamson (an “Insured Person”) against the Director Defendants

   (each of whom is an “Insured”), the IVI exclusion precludes coverage for all




   29     Id. (citing Wolf v. Prudential Ins. Co. of Am., 50 F.3d 793, 796 (10th Cir. 1995)).
   30     Id. (quoting Wolf, 50 F.3d at 796 and FED. R. CIV. P. 56(c)).
   31     Cf. Dkt. 2-5 at p. 29 (policy’s “insured person” definition) with Dkt. 2-1 at ¶ 2.
   32     Cf. Dkt. 2-5 at p. 29 (same definition) with Dkt. 2-1 at ¶¶ 3-10.


                                               8
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 9 of 12




   claims in this matter. 33

   B.    The IVI exclusion is not subject to an exception for shareholder
         derivative actions.

         TDW’s complaint discusses at length some orders from the court in the

   Underlying Lawsuit addressing whether Richard Williamson’s claims are

   properly characterized as direct or derivative. 34 The complaint notes that one

   order states that Mr. Williamson’s claim “is rooted in derivative relief,” 35 while

   another order states that the case raises “questions applicable to all

   shareholders as derivative claims.” 36

         Neither the characterization of Mr. Williamson’s claims as direct or

   derivative, nor the nature of the relief sought, is relevant to application of the


   33     See Vulcan Eng’g Co. v. XL Ins. Am., Inc., 201 Fed. Appx. 678, 680 (11th Cir.
   2006) (finding that insured vs. insured exclusion barred coverage for claim filed by
   insured person, stating, “Here, [plaintiff] filed a direct action. It may be that any
   injuries allegedly caused by the [insured corporation’s directors] are derivative in
   nature. In that case, damages can only be recovered by a plaintiff with standing to
   bring a suit on behalf of [the insured corporation]. But [plaintiff] did not bring that
   suit. He brought a direct suit in his own name. Because his lawsuit was not ‘brought
   on behalf of, or in the name or right of, the Insured Organization,’ it is not a
   ‘Securityholder Derivative Action’…”); see also Carolina Cas. Ins. Co. v. Sowell, 603
   F.Supp.2d 914 (N.D. Tex. 2009) (insured vs. insured exclusion barred coverage for
   claims made against insured by, or on behalf of, or in the right of, insured entity, or
   by any officers or directors, given that claims were brought against insureds, on
   behalf of insured company by plaintiff who also was insured under policy); Julio &
   Sons Co. v. Travelers Cas. & Sur. Co. of Am., 684 F.Supp.2d 330 (S.D.N.Y. 2010)
   (exception to insured vs. insured exclusion was inapplicable to derivative action
   brought by shareholders, who were themselves insureds under the policy).
   34    Dkt. 2 at ¶¶ 15-16 and 30-31.
   35    Id. at ¶ 15.
   36    Id. at ¶ 16.


                                             9
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 10 of 12




   IVI exclusion. Though the Complaint asserts repeatedly that Mr. Williamson

   pleads his claims “as derivative claims,” 37 it does not explain the relevance of

   this characterization to coverage under the Policy. The plain language of the

   IVI exclusion applies based on the identity of the claimant and the parties

   against whom the claims are asserted. There is no language in these provisions

   to support TDW’s apparent contention that a claim by an “Insured Person”

   against other “Insureds” is exempt from the exclusion to the extent it is

   characterized as derivative. 38

         TDW’s complaint references the Policy’s “specific carve-out for Claims

   brought ‘as a securityholder derivative action.” 39 However, this “carve-out”

   provides an exception only to paragraph (A)(6)(b) of the IVI exclusion. 40 That

   paragraph applies to a claim “brought by an Organization against an

   Insured Person.” 41 The Policy defines an “Organization” to mean “the

   Parent Organization and any Subsidiary.” 42 The parent organization is




   37    Id. at ¶¶ 11, 14, 16
   38    See, e.g., Pitco Prod. Co. v. Chaparral Energy, Inc., 63 P.3d 541, 546 (Okla.
   2003); Turley, 928 P.2d at 302 (Okla. 1996); MJH Properties, 2020 WL 3068228, at
   *2.
   39    Dkt. 2 at ¶ 31.
   40    Dkt. 2-6 at p. 2.
   41    Id.
   42    Dkt. 2-5 at p. 12.


                                           10
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 11 of 12




   TDW. 43 There are no claims in the Underlying Lawsuit “brought by” TDW, nor

   any subsidiary of TDW. 44 Paragraph (A)(6)(b) of the IVI exclusion is therefore

   inapplicable. Consequently, an exception to that exclusion cannot operate to

   restore coverage for the claims, which are excluded by a separate provision of

   the Policy. 45

                           CONCLUSION AND PRAYER

         For the foregoing reasons, Federal respectfully requests that this Court

   enter an Order granting summary judgment in its favor on all of TDW’s claims

   in accordance with Federal Rule of Civil Procedure 56.

   Dated: January 13, 2021                Respectfully submitted,


                                          STINER LAW FIRM, PLLC

                                          /s John D. Stiner
                                          JOHN D. STINER, ESQ.
                                          Oklahoma Bar No. 18148
                                          STINER LAW FIRM, PLLC
                                          119 N. Robinson, Suite 630
                                          Oklahoma City, OK 73102
                                          Tel: (405) 602-1591
                                          Fax: (405) 602-1754
                                          john@stinerlaw.com

                                          -and-




   43    Id. at p. 10.
   44    Dkt. 2-1 at passim; Dkt. 2-2 at passim.
   45    See exclusion (A)(6)(c) of the Policy’s D&O coverage part Dkt. 2-6 at p. 2.


                                            11
Case 4:20-cv-00571-GKF-JFJ Document 21 Filed in USDC ND/OK on 01/13/21 Page 12 of 12




                                        s/ Joseph A. Ziemianski
                                        Joseph A. Ziemianski
                                        Texas Bar No. 00797732 (admitted PHV)
                                        Bryan P. Vezey
                                        Texas Bar No. 00788583 (admitted PHV)
                                        COZEN O’CONNOR
                                        1221 McKinney, Suite 2900
                                        Houston, Texas 77009
                                        Telephone: (832) 214-3900
                                        Telecopier: (832) 214-3905
                                        jziemianski@cozen.com
                                        bvezey@cozen.com

                                        ATTORNEYS FOR DEFENDANT
                                        FEDERAL INSURANCE COMPANY

                          CERTIFICATE OF SERVICE

         I hereby certify that on January 13, 2021, I electronically transmitted
   the attached document to the Clerk of Court using the ECF system for filing.
   Based on the records currently on file, the Clerk of Court will transmit a Notice
   of Electronic Filing to the following ECF registrants:

         Christopher B. Woods

          I further certify that on January 13, 2021, the attached document was
   mailed, via first-class mail, with postage prepaid thereon to the following, who
   is not registered to file electronically via the court’s ECF system:

         Stephen T. Raptis
         Haynes & Boone, LLP
         800 17th St., NW, Suite 500
         Washington DC 20006-3926

                                               s/ John D. Stiner




                                          12
